Citation Nr: 1228699	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as mental health conditions, to include panic attacks, agoraphobia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The Board notes that the RO did not treat the claim involving a psychiatric disorder as one to reopen, but rather denied it on the merits.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In light of the foregoing, the Veteran's claim for mental health conditions has been recharacterized as shown on the title page.

The Veteran presented testimony before the undersigned Veterans Law Judge at a personal hearing in March 2011.  A transcript of the hearing is of record.  

In a September 2011 decision, the Board granted entitlement to service connection for hearing loss and tinnitus, and granted the petition to reopen the acquired psychiatric disorder claim, and remanded it for further development and consideration. 


FINDING OF FACT

An acquired psychiatric, including PTSD, is attributable to service.  



CONCLUSION OF LAW

An acquired psychiatric, including PTSD, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran related that he was sexually abused as a child.  He stated that while in boot camp in May of 1963, he was also sexually assaulted by another service member.  He reported that this was ongoing between May of 1963 and July of 1963.  He indicated that he did not report the incidents.  He stated after boot camp he did not see the person who had assaulted him anymore but he continued to fear for his safety.  He also claims that he was raped several times while aboard ship in 1964 and 1965.  He stated that he reported the incidents to someone in sick bay but he was told to remain silent and he again remained silent about the incidents.  

The Veteran's service treatment records do not show any treatment for or diagnosis of PTSD or any other mental disability.  The personnel/administrative records did show that the Veteran had a Captain's Mast (non-judicial punishment under Article 15 of the Uniform Code of Military Justice) on December 12, 1965 for an unauthorized absence from November 22, 1965 to November 24, 1965. 

A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective September 1995, due to affective and anxiety-related disorders.  

In an April 2008 letter, a VA psychiatrist stated that the Veteran had PTSD related to childhood trauma which was aggravated by the military including having to shower together.  

In an April 2010 psychiatry outpatient treatment note, a VA psychiatrist diagnosed chronic PTSD due to childhood and military sexual trauma.  Previous and subsequent VA treatment notes reveal that VA social workers and therapists rendered the same diagnosis.  

A January 2012 VA compensation examination diagnosed anxiety.  The examiner opined it is less likely than not related to his period of military service to include in service military sexual trauma.  The examiner explained that there is documented reports of childhood sexual abuse prior to service, no evidence of psychiatric treatment in service, a VA treatment note dated in May 2006 indicated that the Veteran denied any victimization in service, a VA treatment note dated in July 2006 provided a detailed report of childhood sexual assault with no mention of any military sexual trauma, and current psychological tests suggest over endorsement of problems and complaints, which raises issues regarding reliability of self-report.  The examiner also explained the available evidence is insufficient to demonstrate linkage to service and the currently diagnosed psychiatric condition.  

The June 2012 supplemental statement of the case stated that the VA does not place into question the Veteran's account of harassment or assault sustained while in the military service.  The claim is being denied at this time in the absence of evidence supporting a conclusion of harassment or assault as required by 38 CFR 3.304(f). 

In this case, the Veteran was not in combat service, nor does he assert such.  Here, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The post-service VA records indicate that the diagnosis of PTSD is related to multiple stressor incidents, including military sexual trauma.  The January 2012 VA examiner provided an opinion that there was no current diagnosis of PTSD and that current anxiety not related to putative military sexual trauma.  

In sum, there is some in-service evidence of behavior changes (as evidenced by his receiving a non-judicial punishment), and post-service diagnoses of PTSD based on the claimed in-service sexual assaults.  VA health care providers, including a psychiatrist, have attributed PTSD to the purported military sexual trauma, apparently found that stressor sufficient to result in the diagnoses, and also found that the Veteran was credible in his personal reports.  This evidence weighs in favor of his claim.  The evidence against his claim includes the January 2012 VA examiner's opinion.  All of the medical examiners are competent to make those complex assessments.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In sum, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for an acquired psychiatric disorder, including PTSD, is warranted.

The Board is granting the Veteran's claim for service connection; therefore, any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 


ORDER

Service connection for an acquired psychiatric disorder, including PTSD,  is granted.  



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


